___________

                                     No. 96-2313
                                     ___________

Leonard Rogers,                           *
                                          *
              Appellant,                  *
                                          *
     v.                                   * Appeal from the United States
                                          * District Court for the
Steve Long; Dave Dormire;                 * Western District of Missouri.
Daniel Kempker; Earl Halden;              *
John Moore,                               *        [UNPUBLISHED]
                                          *
              Appellees.                  *


                                     ___________

                        Submitted:   February 19, 1997

                            Filed:   February 26, 1997
                                     ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                               ___________

PER CURIAM.

     Leonard Rogers, a Missouri inmate, appeals from the District Court's1
dismissal of his 42 U.S.C. § 1983 complaint.        Having reviewed the record
and the parties' briefs, we conclude that the judgment of the District
Court was correct.      Accordingly, we affirm.    See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable Fernando J. Gaitan, Jr., United States District
Judge for the Western District of Missouri, adopting the report and
recommendation of the Honorable William A. Knox, United States
Magistrate Judge for the Western District of Missouri.